Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 01/17/2020.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 02/26/2021 and 02/11/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 02/06/2021.

Drawings
6.    Applicant’s drawings filed on 09/30/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 09/30/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.
EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Gary Serbin on 05/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of deterring a specialized hardware processor in a blockchain environment, comprising: 
receiving, by a computer, a proof-of-work target scheme associated with the blockchain environment; 
identifying, by the computer, a proof-of-work mechanism specified by the proof- of-work target scheme associated with the blockchain environment;
identifying, by the computer, a separate hashing algorithm that is separately specified by the proof-of-work target scheme from the proof-of-work mechanism;
receiving, by the computer, a blockchain transaction associated with the blockchain environment; 
generating, by the computer, a hash value by hashing the blockchain transaction using the separate hashing algorithm that is separately specified by the proof-of-work target scheme; and 
generating, by the computer, a proof-of-work result by executing the proof-of-work mechanism using the hash value generated by the separate hashing algorithm;
wherein the [separate hashing algorithm deters] proof-of-work mechanism discourages using the specialized hardware processor in the blockchain environment by causing a cache miss”.

8. (Currently Amended) A miner system for mining a blockchain transaction associated with a blockchain environment, comprising: 
a central processing unit; and 
a memory device storing instructions that, when executed by the central processing unit, perform operations, comprising: 
receiving a proof-of-work target scheme associated with the blockchain environment; 
identifying a proof-of-work mechanism specified by the proof-of-work target scheme associated with the blockchain environment; 
identifying a separate hashing algorithm that is separately specified by the proof- of-work target scheme from the proof-of-work mechanism; 
receiving the blockchain transaction; generating a hash value by hashing the blockchain transaction using the separate hashing algorithm; and 
generating a proof-of-work result by executing the proof-of-work mechanism using the hash value generated by the separate hashing algorithm; 
wherein the [separate hashing algorithm] proof-of-work mechanism that is separately specified from the [proof-of-work mechanism deters] separate hashing algorithm discourages mining of the blockchain transaction using an application-specific integrated circuit by causing a cache miss.

15. (Currently Amended) A memory device storing instructions that, when executed by a central processing unit, perform operations that mine a blockchain transaction associated with a blockchain environment, the operations comprising:
receiving a proof-of-work target scheme associated with the blockchain environment; 
identifying a proof-of-work mechanism specified by the proof-of-work target scheme associated with the blockchain environment; 
identifying a separate hashing algorithm that is separately specified by the proof- of-work target scheme from the proof-of-work mechanism; 
receiving the blockchain transaction; generating a hash value by hashing the blockchain transaction using the separate hashing algorithm; and 
generating a proof-of-work result by executing the proof-of-work mechanism using the hash value generated by the separate hashing algorithm; 
wherein the [separate hashing algorithm] proof-of-work mechanism that is separately specified from the [proof-of-work mechanism deters] separate hashing algorithm discourages mining of the blockchain transaction using an application-specific integrated circuit by causing a cache miss.

Reasons for Allowance
12.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses proof of work within a blockchain environment, no one or two references anticipates or obviously suggest receiving, by a computer, a proof-of-work target scheme associated with the blockchain environment and identifying, by the computer, a proof-of-work mechanism specified by the proof- of-work target scheme associated with the blockchain environment.
	Thereafter, identifying, by the computer, a separate hashing algorithm that is separately specified by the proof-of-work target scheme from the proof-of-work mechanism and receiving, by the computer, a blockchain transaction associated with the blockchain environment.
	Lastly, generating, by the computer, a hash value by hashing the blockchain transaction using the separate hashing algorithm that is separately specified by the proof-of-work target scheme and generating, by the computer, a proof-of-work result by executing the proof-of-work mechanism using the hash value generated by the separate hashing algorithm, wherein the [separate hashing algorithm deters] proof-of-work mechanism discourages using the specialized hardware processor in the blockchain environment by causing a cache miss”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499